DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed February 3, 2021.
Claims 1-3, 9, 13, and 17 have been amended.
Claims 2-8, 10-12, 14-16, and 18-20 are in their original presentation.
Claims 1-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-11, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US PG Pub. 2014/0244292) in view of Ziv (US PG Pub. 2017/0300659), in further view of Yu (US PG Pub. 2015/0006005), Natarajan (US PG Pub. 2017/0132393) and Luellen (US PG Pub. 2018/0308569).

Claim 1
	Regarding claim 1, Rosenberg teaches 
A method comprising
Abstract, “This disclosure describes, among other things, a method for recommending treatments for a condition (e.g., a medical condition).”
Receiving by a guideline recommender engine a diagnosis of a medical condition for a given patient
Par. [0045], “In some embodiments, the process 300 may include a step 306 in which the computer 210 receives an identification of a condition from the remote device 104. In some embodiments, the identification of the condition may be received from the remote device 104 via the network 106 and the network interface 208. In some embodiments, the identified condition may be one of the conditions 214. In some non-limiting embodiments, the identified condition may be a condition of the conditions 214 that was selected by a user of the remote device 104 (e.g., via a user interface).”
Retrieving by the guideline recommender engine encoded guidelines for pharmaceutical treatment corresponding to the diagnosis 
Par. [0046], “In some embodiments, the process 300 may include a step 308 in which the computer 210 receives an identification of potential treatments for the identified condition from the storage device 212. In some non-limiting embodiments, the received identification of treatments may identify a portion or subset of the potential condition treatments 216 stored in the storage device 212 (i.e., the portion or subset of the potential condition treatments 216 that are for treating the identified condition).”
In response to the encoded guidelines, generating by a medication information engine an ordered list of recommended medications with related information
Par. [0048], “In some embodiments, the process 300 may include a step 312 in which the computer 210 generates initial rankings of the identified treatments based on the received treatment information.”
Modifying the list of recommended medications by a personalized and contextualized medication recommender engine in response to personal context data for the given patient 
Par. [0050], “In some embodiments, the process 300 may include a step 316 in which the computer 210 receives patient information identifying one or more characteristics of a patient from the remote device 104. In some embodiments, the patient information may be received from the remote device 104 via the network 106 and the network interface 208. In some non-limiting embodiments, the patient information may be received from a user of the remote device 104 (e.g., via a user interface). In some embodiments, the patient information may include information about a patient having the identified condition for which a treatment is intended. In some non-limiting embodiments, the patient information may include one or more of clinical information and non-clinical information.”
Par. [0053], “In some embodiments, the process 300 may include a step 318 in which the computer 210 generates updated rankings of the identified treatments based on the received treatment information and the received patient information.”
The personal context for the given patient being obtained by a user device and at least one of a patient health wallet and an electronic health record
Par. [0008], “In some embodiments, the methods and systems may combine both physiological data, which may come from electronic records, with broad-based patient sourced data about preferences and non-physiological situational factors affecting treatment outcomes.”
Par. [0041], “In some embodiments, the information about patients and treatments outcomes 220 may be compiled from personal health records, medical claims, and/or electronic medical records. In some embodiments, information from patient and/or doctor surveys may be combined with information from personal health records, claims, and medical records to form the information about patients and treatments outcomes 220.”
Par. [0050], “In some embodiments, the process 300 may include a step 316 in which the computer 210 receives patient information identifying one or more characteristics of a patient from the remote device 104.”
Further modifying the list of recommended medications by the medication recommender engine in response to additional context data for the given patient
Par. [0056], “In some embodiments, the process 300 may include a step 322 in which the computer 210 determines whether the computer 210 received additional patient information identifying one or more additional characteristics of the patient (and/or one or more changes to the previously 
Generating an ordered list of recommended medications by yet further modifying the list of recommended medications by the medication recommender engine in response to a patient similarity analysis that compares the personal context data of the given patient to personal context data of at least one other patient
Par. [0011], “In some embodiments, generating the updated rankings may include receiving similar-patient information about the identified treatments from the storage device and ranking the identified treatments based on the treatment information and the received similar-patient information. The similar-patient information may include treatment information specific to patients sharing one or more of the characteristics of the patient identified by the patient information. The similar-patient information may include one or more of an indication of the clinical effectiveness of the identified treatments for patients sharing one or more of the characteristics of the patient identified by the patient information and data characterizing the experiences of patients 
Par. [0060], “In some embodiments, the process 400 may include a step 406 in which the computer 210 ranks the identified treatments based on the treatment information and the received outcome information for the identified treatments on similar patients. In some non-limiting embodiments, in ranking the identified treatments, the computer 210 may give increased weight to the outcomes of similar patients that are most similar to the patient (as described by the received patient information). In some non-limiting embodiments, ranking the identified treatments may include, for each outcome in the received outcome information, weighting the outcome based upon the degree to which the one or more characteristics of the patient identified by the received patient information matches one or more characteristics of the similar patient of the similar patients having the outcome.”
Providing to a prescriber by the medication recommender engine the ordered list of recommended medications
Par. [0057], “In step 320, the computer may transmit the updated high blood pressure treatment rankings to the remote device 104. In this way, the computer 210 may generate a treatment recommendation tailored to the specific patient having the condition.”
The medication recommender engine being implemented using machine learning
Par. [0053], “In some embodiments, the computer 210 may use a model based on one or more advanced statistical and/or machine learning techniques to rank the identified treatments.”
However, Rosenberg does not teach
The personal context for the given patient being obtained from a wearable device, a smart pill bottle
The additional context data being environmental context data for the given patient, wherein the environmental context data comprises, patient location, weather conditions, and available transport modes
Developing a logistical plan including a mode of delivery for a medication selected from the ordered list of recommended medications
Programming one of a drone, a self-driving truck, and a household robot to implement the mode of delivery for the selected medication, and delivering the selected medication via the programmed drone, self-driving truck, or household robot
Wherein the medication recommender engine is implemented in a neural network and 
Obtains the personal context data and the environmental context data via a web-implemented application programming interface
Ziv teaches
The personal context for the given patient being obtained from a wearable device and a smart pill bottle
Par. [0126], “As described above, certain aspects of the present disclosure provide a cloud-based platform that may utilize a smart collar to monitor patient adherence to a medication regimen. The smart collar may provide a relatively low-cost mechanism that seamlessly integrates in existing containers (e.g., standard pill bottles of various sizes) and provides accurate monitoring of medication consumption. This information may be provided to a cloud-based monitoring system to help monitor and promote patient 
Par. [0139], “In some cases, the platform described herein may help achieve personalized medicine, for example, allowing real-time treatment modification. In such cases, patient drug consumption data may be capture and analyzed along with data for the patient obtained from remote biosensor monitors/wearable devices which can allow healthcare providers to see in real time patient reactions to prescribed treatments and alter those treatments in real-time. As an example, the platform may allow a provider to increase a patient's dosage of a diabetes drug based on post-consumption data from patient's continuous glucose monitor (CGM) that provides information via the cloud network.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenberg the ability to obtain patient preferences for allowable side effects by obtaining information from a wearable device indicating the patient’s real-time reactions to treatments and a smart bottle indicating the patient’s adherence to the medication regimen, as taught by Ziv, because it allows the system to compare the data indicating the patient’s consumption of the medication (adherence/non-adherence) to the patient’s monitored data obtained from the wearable device to identify how the patient responds to the medication, which can be used to personalize the patient’s treatment over time (see Ziv, par. [0139]).
Yu teaches
The additional context data being environmental context data for the given patient, wherein the environmental context data comprises, patient location, weather conditions, and available transport modes
Par. [0187], “The sender makes a request for transporting one or more items from a location designated by the sender (which may be the sender's own location or another location) to a recipient's location, i.e. delivery destination. The delivery service of our invention receives the request and assigns one or more of the unmanned ground vehicles for the transportation job. The selected vehicle is one that is in relative close proximity to the sender's designated location to provide timely on-demand delivery service. Proximity to the sender's designated location may be determined based on any suitable parameter, such as straight-line distance, travel distance, and/or travel time. Estimates of proximity may vary depending upon various external factors such as road and traffic conditions, time of day, weather conditions, traffic signal patterns, number of turns required, availability of highways or expressways on the way, etc.”
This uses the recipient’s location and the weather conditions to help plan the delivery.
Par. [0193], “In some cases, the taxi request further includes information about the item being delivered. This information can be useful in assigning a suitable vehicle for the delivery task. Examples of such useful information include the dimensions of the item, weight of the item, whether it is hot food that needs a heated compartment, or cold food that needs a cooled compartment, etc. For example, if the item is a hot food item, a vehicle having a heated compartment can be assigned. Or for example, if the item is a cold food item, then a vehicle having a refrigerated compartment can be assigned. If the item is relatively small, a smaller vehicle can be assigned, and other such accommodations or optimizations for using the fleet of available vehicles.”
This uses available transport modes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenberg and Ziv the ability to use environmental context data that includes weather data, as taught by Yu, because the location of the delivery recipient, availability of the drone, and weather conditions are all factors that can be used by the system to properly plan a delivery (see Yu, par. [0187]-[0193]).
Natarajan further teaches
Developing a logistical plan including a mode of delivery for a medication selected from the ordered list of recommended medications
Par. [0063]-[0078] describes the steps that would be taken from the prescription being generated for the customer to the mode of delivery being programmed.
Programming one of a drone, a self-driving truck, and a household robot to implement the mode of delivery for the selected medication, and delivering the selected medication via the programmed drone, self-driving truck, or household robot
Par. [0035], “Entities may include but not be limited to a doctor's office 12, pharmacy 14, grocery store 16, and user location 18 such as a home or office. The environment may include an autonomous vehicle 19 such as a driverless, self-driving, or robotic vehicle, unmanned aerial vehicle (UAV), or the like, which can deliver the pharmacy items and groceries or other retail items between the various entities. In other embodiments, pharmacy items and groceries or other retail items are delivered by conventional vehicles, e.g., automobiles, trucks, and so on. In some embodiments, the information required for delivering a prescription may be transmitted and authenticated through a peer-peer ledger system, which will allow the autonomous vehicle 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenberg, Ziv, and Yu the ability to develop a logistical plan including a mode of delivery of the medication, program an autonomous device to implement the mode of delivery for the selected medication, and deliver the medication via the programmed autonomous device, as taught by Natarajan, because it enables a patient that has been diagnosed with an illness to order and receive the medication prescribed by their doctor while being able to remain at home (see Natarajan, par. [0003]).
Luellen teaches
Wherein the medication recommender engine is implemented in a neural network and 
Par. [0095], “In this instance, the Application acts as a Source, or value-add processer or analyzer, as part of a larger computer, Artificial Intelligence (e.g., IBM's Watson, Microsoft's Project Oxford, Google's DeepMind, Baidu Minwa, etc.), Deep Learning, semantic meaning networks or systems, machine learning (e.g., Microsoft's Azure, etc.), neural-networking, deep neural-networks, or cognitive-computing systems.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenberg, Ziv, Yu, and Natarajan the ability to implement the engine in a neural network, as taught by Luellen, because a neural network is a known cognitive system that is capable of analyzing data and identifying relationships between different types of data (see Luellen, par. [0095]).
Luellen further teaches
Obtains the personal context data and the environmental context data via a web-implemented application programming interface
Par. [0086], “This exemplary embodiment has a single configuration and an application programming interface (API) as an open integration protocol for feeds from Patients and all the Data Sources defined herein.”
Par. [0091], “FIG. 6: A block diagram illustrating data flows and the relationships between possible Sources, Transmission Methods of data types, the Platform or Application, and Outputs according to one embodiment. In this instance, data is manually inputted by patients or automatically loaded by one or more types of Internet-enabled computers or devices via our proprietary Application Programing Interface (API).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenberg, Ziv, Yu, Natarajan, and Luellen the ability to obtain source information via a web-implemented application programming interface (API), as taught by Luellen, because an API is a known transmission method that can be used to receive information from sources and send out information to users (see Luellen, par. [0091]).

Claim 5
	Regarding claim 5, the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen teaches all the limitations of claim 1. However, Rosenberg does not teach
The smart pill bottle using sensors for monitoring the status of the pill container and wirelessly transmitting this data to a server, wherein the medication recommender engine reads the results of such monitoring from the server and determines the given patient’s level of adherence to the medication regimen

The smart pill bottle using sensors for monitoring the status of the pill container and wirelessly transmitting this data to a server, wherein the medication recommender engine reads the results of such monitoring from the server and determines the given patient’s level of adherence to the medication regimen
Par. [0043], “In the present example, the network 140 may allow information from the smart collar 110 to be communicated (e.g., via packets or other type messages) to the server 150 that monitors patient adherence. Information related to a pill count may include, for example, an absolute or relative pill count, change in pill count, number or rate of pills taken over a given time period, times at which pills were refilled, etc. Such information related to one or more patients may be stored in the database 152 and such information may be analyzed as part of an overall scheme to monitor and attempt to encourage patient adherence to a medication regimen. In some embodiments, the medication regimen may include a schedule or frequency at which medication (e.g., the medication included in the container 120) is to be dispensed from the container 120 and consumed by the patient.”
Par. [0061], “Once a connection is available, at 406, the smart collar may send a message to the cloud. For example, the message may indicate an updated count, a change (increment or decrement) in pill count and may include a timestamp or an indication of a time period over which the count changed. As noted above, the message may be sent directly to the cloud or indirectly (e.g., via a smartphone).”
Par. [0064], “As illustrated in FIG. 5B, in some cases, the cloud-based monitoring may generate an alert message (or other notification) in response 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenberg, Ziv, Yu, Natarajan, and Luellen the ability to monitor the status of the pill container and wirelessly transmit this data to a server, wherein the medication recommender engine reads this data to determine a level of adherence to a medication regimen, as taught by Ziv, because it allows the system to monitor whether a patient has been adhering to a prescribed medication regimen, which would allow the healthcare provider to adjust the patient’s prescribed medications accordingly (see Ziv, par. [0064]).
 
Claim 6
	Regarding claim 6, the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen teaches all the limitations of claim 1. Rosenberg teaches
The personal context data including a medication cost factor for each recommended medication
Par. [0010], “The received treatment information may include one or more of an indication of the clinical effectiveness of the identified treatments, data characterizing experiences of patients with the identified treatments, cost information, and insurance coverage. The method may include generating initial rankings of the identified treatments based on the treatment information.”
Par. [0013], “In some embodiments, the patient information includes non-clinical information. The non-clinical information may include one or more of treatment preference information, treatment value information, willingness information, and information about one or more behaviors of the patient. The treatment preference information may include an identification of one or more treatments that the patient is currently using or leaning towards using for the identified condition. The treatment value information may include an identification of the extent to which the patient values one or more of treatment effectiveness, how quickly a treatment works, treatment cost, treatment popularity of the treatment, and the side effects of a treatment when choosing a treatment.”

Claim 7
Regarding claim 7, the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen teaches all the limitations of claim 1. Rosenberg further teaches
The personal context data including an adverse medication reaction factor for each recommended medication
Par. [0013], “In some embodiments, the patient information includes non-clinical information. The non-clinical information may include one or more of treatment preference information, treatment value information, willingness 
The “side effects of a treatment” would be the adverse medication reaction factor.

Claim 8
Regarding claim 8, the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen teaches all the limitations of claim 1. However, Rosenberg does not teach
The environmental context data being obtained from at least one of a weather station, an electrical distribution network, and a geographical information system
Yu teaches
The environmental context data being obtained from at least one of a weather station, an electrical distribution network, and a geographical information system
Par. [0110], “The autonomous unmanned road vehicle of our invention can be used in a variety of ways for making deliveries. The delivery destinations can be designated in any suitable manner to identify its location, such as GPS (global positioning system) coordinates, cellular network, and/or postal 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenberg, Ziv, Yu, Natarajan, and Luellen the ability to access environmental context information from a geographical information system, as taught by Yu, because it allows the system to identify the locations of the sender, recipient, and delivery vehicle in order to plan the delivery (see Yu, par. [0110], [0187], [0193]).

Claim 9
Regarding claim 9, the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen teaches all the limitations of claim 1. Rosenberg further teaches
The patient similarity analysis compares data for a given patient and for a group of other patients, and compares outcomes among the group of the other patients to identify a most efficacious medication for those of the group of the other patients who are similar to the given patient
Par. [0058], “In some embodiments, the process 400 may begin in step 402 with the computer 210 determining one or more patients that are similar to the patient described by the patient information. In some non-limiting embodiments, determining one or more similar patients may include the computer 210 accessing (e.g., querying) the information about patients and treatment outcomes 220 in the storage device 212 to identify which of the patients (i) have or had the identified condition, (ii) have had one or more of the identified treatments on the identified conditions, and (iii) have one or more characteristics that are the same as or similar to the one or more characteristics of the patient identified by the patient information.”
Par. [0059], “In some embodiments, the process 400 may include a step 404 in which the computer 210 receives outcome information for the one or more of the identified treatments used on the identified condition for the one or more patients determined to be similar. In some non-limiting embodiments, in step 404, the computer 210 may access (e.g., query) the information about patients and treatment outcomes 220 in the storage device 212 for the information about the outcomes of the identified treatments on the identified condition of the similar patients. In some non-limiting embodiments, the received outcome information may include one or more ratings by patients or doctors of how successful a treatment of the identified treatments was at treating the identified condition. In some non-limiting embodiments, the received outcome information may additionally or alternatively include one or more ratings by patients or their caregivers relating their overall recommendation or satisfaction with the treatment, and the ratings may take into account factors such as cost, speed, side effects, and/or difficulty in addition to effectiveness.”
The combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen teaches 
The patient data being wearable device data, smart pill bottle data, and at least one of patient health wallet data and electronic health record
See Rejection of claim 1.

Claim 10
Regarding claim 10, the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen teaches all the limitations of claim 9. Rosenberg further teaches
The patient similarity analysis identifies the most efficacious medicine based on the outcomes with the shortest time to recovery from an acute condition
Par. [0013], “The treatment value information may include an identification of the extent to which the patient values one or more of treatment effectiveness, how quickly a treatment works, treatment cost, treatment popularity of the treatment, and the side effects of a treatment when choosing a treatment.”
Par. [0041] lists the different factors that can be used to measure a treatment’s efficacy and/or recommend the treatment to other patients, and in that list is “how quickly the treatments worked”.

Claim 11
Regarding claim 11, the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen teaches all the limitations of claim 9. Rosenberg further teaches
The patient similarity analysis identifies the most efficacious medications based on the outcomes with greatest adherence to medication regimen for a chronic condition
Par. [0009], “As a result, the methods and systems may be capable of ranking treatments according to likely patient preference and adherence within the confines of medical guidelines.”
Par. [0041], “In some non-limiting embodiments, the outcome information may include one or more of patients' ratings of how successful treatments were at treating conditions, doctors' ratings of how successful treatments were at treating conditions, how quickly the treatments worked, the side effects of the treatment, the difficulty patients experienced with the treatment, the ability of the patient to adhere to the treatment…”

Claim 13

The personal context data for the given patient including the given patient’s personal preference for allowable side effects of medication
Par. [0013], “treatment value information may include an identification of the extent to which the patient values one or more of treatment effectiveness, how quickly a treatment works, treatment cost, treatment popularity of the treatment, and the side effects of a treatment when choosing a treatment.”
Par. [0059], “In some non-limiting embodiments, the received outcome information may additionally or alternatively include one or more ratings by patients or their caregivers relating their overall recommendation or satisfaction with the treatment, and the ratings may take into account factors such as cost, speed, side effects, and/or difficulty in addition to effectiveness.”

Claim 15
	Claim 15 is a method claim dependent from claim 13 and ultimately dependent from claim 1. Claim 13 depends from claim 1 and recites an additional limitation not present in claim 1. Claim 15 recites additional limitations that are the same or substantially similar to the limitations in claim 5. Please refer to the rejections of claims 1, 13, and 15.

Claim 17
Regarding claim 17, the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen teaches all the limitations of claim 1. Rosenberg further teaches
The personal context data for the given patient including the given patient’s financial income
Par. [0012], “The demographic information may include an identification of one or more of the gender of the patient, the race or ethnicity of the patient, the age of the patient, the height of the patient, the weight of the patient, the household income of the patient, the level of education achieved by the patient, the extent to which the patient's job is physically demanding, and whether the patient is a medical professional.”
As well as financial cost for each medication on the list of recommended medications
Par. [0014], “The detail information may include one or more of a description of the selected treatment, the popularity of the selected treatment with patients that have used the selected treatment, the effectiveness of the selected treatment with patients that have used the selected treatment, clinical evidence of effectiveness of the selected treatment, potential side effects of the selected treatment, potential impacts on work of the selected treatment, speed of effectiveness of the selected treatment, out-of-pocket costs of the selected treatment, total costs of the selected treatment, and potential pain of the selected treatment.”

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen, in further view of Fotsch (US PG Pub. 2006/0229918).

Claim 2
	Regarding claim 2, the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen teaches all the limitations of claim 1. The combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen further teaches
The personal context data being obtained from the wearable device, the smart pill bottle, and an electronic health record
However, the combination does not teach
The electronic health record being a patient health wallet
Wherein the patient health wallet comprises at least one of a system and an application that is owned by the patient and allows the patient to access his or her health data an obtain an audit trail of health care providers who see or edit the health data
Fotsch teaches
The electronic health record being a patient health wallet, wherein the patient health wallet comprises at least one of a system and an application that is owned by the patient and allows the patient to access his or her health data
Par. [0043], “Various embodiments of the present invention support the storing, updating, accessing, and forwarding of electronic personal health records. By providing the patient (or caregiver) control over who has access to his or her personal health records, the patient may grant or deny access to their electronic personal health record to a particular individual, who may be a healthcare provider or other third-party.”
Par. [0050] discusses the patient paying a monthly service fee for using this system. If the patient is paying the service to host the data and the patient has control over who accesses the data stored in the health wallet, the patient is considered to be the owner of their data in the patient health wallet.
And obtain an audit trail of health care providers who see or edit the health data
Par. [0043], “Various embodiments of the present invention support the storing, updating, accessing, and forwarding of electronic personal health records. By providing the patient (or caregiver) control over who has access to his or her personal health records, the patient may grant or deny access to their electronic personal health record to a particular individual, who may be a healthcare provider or other third-party.”
Par. [0103], “An audit trail may also be updated at block 903. The audit trail may, for example, denote a creation date and/or a creation time of the electronic personal health record. When the electronic personal health record is later accessed or altered, the audit trail may be updated. For instance, the audit trail may be subsequently updated to include a last edited date, a last edited time, an identifier of an individual who last edited the electronic personal health record, an identifier of each individual who viewed the electronic personal health record, a viewing date identifying a date that each individual viewed the electronic personal health record, an identifier of an individual associated with each portion of the electronic personal health record entered by the individual, an entered date indicating a date that the individual entered the portion of the electronic personal health record, and/or a source from which a portion of the electronic personal health record was transferred in association with the electronic personal health record such that the denoted information is visible to an individual accessing the electronic personal health record. Accordingly, the patient or caregiver (as well as other individuals) may be able to identify the time and originator of changes to the electronic personal health record, as well as identify individuals who have viewed the electronic personal health record.”
These paragraphs recite a personal health record that has the same characteristics of the personal health wallet recited in par. [0048] of the specification.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenberg, Ziv, Yu, Natarajan, and Luellen the ability to use a patient health wallet, as taught by Fotsch, because giving the control over the patient data to the patient, rather than having the patient data be stored at the provider’s office, allows for the patient’s data to be more freely transferred and exchanged across providers to better track the patient’s data and provide improved care (see Fotsch, par. [0009], [0127]), while doing it in a way that keeps the patient’s health care data secure (see Fotsch, par. [0017], [0058]).

Claim 3
	Regarding claim 3, the combination of Rosenberg, Ziv, Yu, Natarajan, Luellen, and Fotsch teaches all the limitations of claim 2. Rosenberg further teaches
The patient health record having personal information that can be used to define the patient context that is relevant for the medication recommender engine
Par. [0008], “In some embodiments, the methods and systems may combine both physiological data, which may come from electronic records, with broad-based patient sourced data about preferences and non-physiological situational factors affecting treatment outcomes.”
Par. [0041], “In some embodiments, the information about patients and treatments outcomes 220 may be compiled from personal health records, medical claims, and/or electronic medical records. In some embodiments, information from patient and/or doctor surveys may be combined with 
However, Rosenberg does not teach
The patient health record being in the form of a patient health wallet
Fotsch teaches
The patient health record being in the form of a patient health wallet
See Rejection of claim 2.
The motivation and rationale to combine the references in claim 3 is the same as the motivation and rationale to combine in claim 2.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosenberg, Ziv, Yu, Natarajan, Luellen, and Fotsch, in further view of Watlington (US PG Pub. 2019/0043623).

Claim 4
	Regarding claim 4, the combination of Rosenberg, Ziv, Yu, Natarajan, Luellen, and Fotsch teaches all the limitations of claim 3. Rosenberg further teaches
Obtaining the given patient’s personal preference for allowable side effects of medications
Par. [0052]
However, Rosenberg does not teach
Obtaining the patient’s data by natural language processing of conversations that are stored in a patient health wallet
Fotsch teaches
The data being stored in a patient health wallet
See Rejection of claim 2.
Fotsch further teaches
Obtaining the patient’s data through a series of communications with the system
Par. [0072], “Information in the patient's electronic personal health record may be used to initiate or offer messaging programs that are pertinent to that particular patient. For instance, it may be desirable to send routine messages to patients in association with a medication that has been prescribed or a medical condition with which the patient has been diagnosed. These routine messages may be referred to as "compliance messages." A compliance message may be defined as a message that is sent to patients taking a specific drug or with a specific disease state. For instance, a prescription compliance message may be used to communicate information regarding a particular drug such as side-effects, refill-reminders, or other drug-related messages such as warnings or drug interaction or disease state. Thus, compliance messages may communicate medical advice or information such as side effects, refill reminders, etc.”
Par. [0073], “Compliance messages may be stored as a group of messages to be sent sequentially, which will be referred to as a "compliance program." For instance, each of the messages may be sent when a specific condition has been satisfied, such as a lapse of time or in response to input from the user obtained in relation to a previously transmitted message. Input from the user in response to a message may determine the next message that will be transmitted to the user. Thus, the messages may be stored in a decision tree format as well as a list format, depending upon whether input is to be obtained from the user. Thus, automated compliance program messaging may be triggered by specific patient responses. User responses may be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenberg, Ziv, Yu, Natarajan, Luellen, and Fotsch the ability to obtain patient data through analysis of communications between the patient and the system, as taught by Fotsch, because it allows the system to collect from and deliver to the patient a variety of information that can be triggered in response to events specific to the patient’s condition (see Fotsch, par. [0072]-[0074]).
Watlington teaches
Obtaining the patient’s data by natural language processing of conversations
Par. [0013], “The personal assistant preferably transfers the sounds received to the cloud-based service, which collects and processes the available sounds using natural language processing software to convert the sounds to language, and the language may be interpreted to understand the needs of the individual and responses to the questions related to the physiological and psychological health of the individual. The processed language can then be stored in the database record of the individual. Communication between the individual and the personal assistant may be initiated by either the individual, or by the cloud-based service through the personal assistant.”
Par. [0014], “An initial set of profile variables may be defined by the moderator(s), and can be combined with the content of conversations in order to tailor the content of the conversation to relevant characteristics such as the individual's interests, personality and demographic. The profile variables that are used to build the chatbot, and the processed language resulting from interaction with the chatbot, may be stored in the database record of the individual, and modified under the control of the moderator(s).”
see Watlington, par. [0012]-[0014]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen, in further view of Sharma (US PG Pub. 2018/0233233).

Claim 12
Regarding claim 12, the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen teaches all the limitations of claim 9. Rosenberg further teaches
The patient similarity analysis identifies the most efficacious medications based on the outcomes
Par. [0013], “The treatment value information may include an identification of the extent to which the patient values one or more of treatment effectiveness, how quickly a treatment works, treatment cost, treatment popularity of the treatment, and the side effects of a treatment when choosing a treatment.”
However, Rosenberg does not teach
The efficacy of the medication being based on the outcome with the slowest progression of a chronic condition
Sharma teaches
The efficacy of the medication being based on the outcome with the slowest progression of a chronic condition
Par. [0022], “The state variable or combination of state variables used to define the subgroups can be preset for particular diseases, and then the sub-group analysis can be automatically performed in order to predict the disease trajectory for the patient by estimating the typical disease projector of the corresponding sub-group. It is also possible that a user can define the sub-group by inputting the state variable or combination of state variables that define the sub-group, and the sub-group analysis can then be automatically performed in response to receiving the input defining the sub-group. In addition to determining a typical (e.g., average) disease trajectory of the sub-group, other disease trajectories can also be determined from the sub-group, such as a best-case disease trajectory for the sub-group and a worst-case disease trajectory for the sub-group.”
Par. [0030] describes the use of medications as possible interventions considered by the system of Sharma.
Par. [0041]-[0042] describe how the system can model the progression based on differences between the patient’s condition prior to the treatment and at different points in time after treatment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenberg, Ziv, Yu, Natarajan, and Luellen the ability to determine the most efficacious medications based on outcomes with the slowest progression of a chronic condition, as taught by Sharma, because it allows the system to determine which therapies would be best for the patient over time (see Sharma, par. [0022]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen, in further view of Fotsch and Watlington (US PG Pub. 2019/0043623).

Claim 14
	Regarding claim 14, the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen teaches all the limitations of claim 13. Rosenberg further teaches
Obtaining the given patient’s personal preference for allowable side effects of medications
Par. [0052]
However, Rosenberg does not teach
Obtaining the patient’s data by natural language processing of conversations that are stored in a patient health wallet
Fotsch teaches
The data being stored in a patient health wallet
See Rejection of claim 2.
Fotsch further teaches
Obtaining the patient’s data through a series of communications with the system
Par. [0072], “Information in the patient's electronic personal health record may be used to initiate or offer messaging programs that are pertinent to that particular patient. For instance, it may be desirable to send routine messages to patients in association with a medication that has been prescribed or a medical condition with which the patient has been diagnosed. These routine messages may be referred to as "compliance messages." A compliance message may be defined as a message that is sent to patients taking a specific drug or with a specific disease state. For instance, a prescription compliance message may be used to communicate information regarding a particular drug such as side-effects, refill-reminders, or other drug-related 
Par. [0073], “Compliance messages may be stored as a group of messages to be sent sequentially, which will be referred to as a "compliance program." For instance, each of the messages may be sent when a specific condition has been satisfied, such as a lapse of time or in response to input from the user obtained in relation to a previously transmitted message. Input from the user in response to a message may determine the next message that will be transmitted to the user. Thus, the messages may be stored in a decision tree format as well as a list format, depending upon whether input is to be obtained from the user. Thus, automated compliance program messaging may be triggered by specific patient responses. User responses may be transmitted in the format of forms that both solicit patient input as well as provide structured information back to the physician.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenberg, Ziv, Yu, Natarajan, Luellen, and Fotsch the ability to obtain patient data through analysis of communications between the patient and the system, as taught by Fotsch, because it allows the system to collect from and deliver to the patient a variety of information that can be triggered in response to events specific to the patient’s condition (see Fotsch, par. [0072]-[0074]).
Watlington teaches
Obtaining the patient’s data by natural language processing of conversations
Par. [0013], “The personal assistant preferably transfers the sounds received to the cloud-based service, which collects and processes the available sounds using natural language processing software to convert the sounds to 
Par. [0014], “An initial set of profile variables may be defined by the moderator(s), and can be combined with the content of conversations in order to tailor the content of the conversation to relevant characteristics such as the individual's interests, personality and demographic. The profile variables that are used to build the chatbot, and the processed language resulting from interaction with the chatbot, may be stored in the database record of the individual, and modified under the control of the moderator(s).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenberg, Ziv, Yu, Natarajan, Luellen, and Fotsch the ability to analyze and obtain patient data from conversations by natural language processing, as taught by Watlington, because such a method can be a simplified method for collecting patient data that minimizes some potential issues and learning curves that might be associated with some user interfaces (see Watlington, par. [0012]-[0014]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen, in further view of Blackwell (US PG Pub. 2018/0070823).

Claim 16 

Obtaining the given patient’s personal preference for allowable side effects of medications 
Par. [0052]
Obtaining information about the given patient’s occupation
Par. [0008], [0012]
However, Rosenberg does not teach
Basing the given patient’s personal preferences for allowable side effects of medications on the patient’s occupation
Blackwell teaches
Basing the given patient’s personal preferences for allowable side effects of medications on the patient’s occupation
Par. [0217], “The system could find particular use in relation to individuals who are employed in particular high-risk occupations, such as air traffic control, pilots, heavy machinery operators, surgeons, in which cases, warnings could also be sent to an employer or supervisor.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenberg the ability to base a patient’s personal preferences for allowable side effects of medications on the patient’s occupation, as taught by Blackwell, because some side effects, such as side effects associated with drowsiness or sleep deprivation, can cause higher risks to patient’s who work in some fields, such as heavy machinery operations, pilots, etc. (see Blackwell, par. [0217]).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen, in further view of Ryan (US PG Pub. 2015/0095056).

Claim 18
	Regarding claim 18, the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen teaches all the limitations of claim 17. Rosenberg further teaches
Further modifying the list of recommended medications by the medication recommender engine in response to additional context data for the given patient
Par. [0056], “In some embodiments, the process 300 may include a step 322 in which the computer 210 determines whether the computer 210 received additional patient information identifying one or more additional characteristics of the patient (and/or one or more changes to the previously received patient information) from the remote device 104. In some embodiments, the computer 210 may receive the additional patient information from the remote device 104 via the network 106 and the network interface 208. In some non-limiting embodiments, the additional patient information may be received from a user of the remote device 104 (e.g., via a user interface). If the computer 210 determines that the computer 210 received additional patient information, the process 300 may repeat steps 318 and 320 in which the computer 210 generates further updated rankings of the identified treatments based on the treatment information, the previously received patient information, and the received additional patient information and transmits the further updated rankings to the remote device 104.”
However, Rosenberg does not teach
The additional context data being environmental context data for the given patient that includes availability of each of the list of recommended medications at the given patient’s location
Natarajan teaches
The additional context data being environmental context data for the given patient that includes availability of medication at a specific location 
Par. [0012], “In another aspect, provided is a prescription processing system, comprising: an inventory determination processor that monitors an availability of a medication for prescribing to a recipient”
Par. [0042], “The inventory determination processor 32 keeps track of medication availability. In doing so, the inventory determination processor 32 may receive a communication from a pharmacy processor 44 when a consumer's medication prescription is processed, whereby a predetermined amount of medication is allotted to the consumer recipient 15. For example, a consumer 15 may receive a prescription from a doctor. In doing so, the order is entered into the doctor office processor 42 and submitted to the pharmacy 14. The inventory determination processor 32 may receive this information from the doctor's processor 42 and/or the pharmacy processor 44. The inventory determination processor 32 can establish from this information an amount of available medication at the pharmacy 14. The inventory determination processor 32 can check for the availability of inventory.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenberg, Ziv, Yu, Natarajan, and Luellen the ability to monitor the availability of a medication, as taught by Natarajan, because it allows the system to identify where a patient’s prescription can be filled in order to plan the delivery of the medication to the user (see Natarajan, par. [0041]-[0042]).

Context data including availability of each of the list of recommended medications at a given location
Par. [0115], “When a prescriber opens the advisor for a specific disease state, the advisor may contain multiple appropriate medication options. The cost, availability, and susceptibility information (when appropriate) may also be available for the prescriber to view prior to prescribing a medication. Cost may be shown in the most appropriate format, including but not limited to relative cost, actual wholesale price, institution cost, or patient cost. Availability may be displayed using numerical amount or relative amount of drug in stock.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenberg, Ziv, Yu, Natarajan, and Luellen the ability to recommend medications based on context data that includes the availability of each of the list of recommended medications at a given location, as taught by Ryan, because it “may expedite prescriber workflow by providing the clinician with the information necessary to accurately prescribe medications, preserve stock when drug shortages occur, reduce drug expenditures, improve infectious disease outcomes, and/or enable evidence based decision support for prescribing providers.” (Ryan, par. [0116]).

Claim 19
Regarding claim 19, the combination of Rosenberg, Ziv, Yu, Natarajan, Luellen, and Ryan teaches all the limitations of claim 18. However, Rosenberg does not teach
The environmental context data being obtained from at least one of a weather station, an electrical distribution network, and a geographical information system

The environmental context data being obtained from at least one of a weather station, an electrical distribution network, and a geographical information system
Par. [0110], “The autonomous unmanned road vehicle of our invention can be used in a variety of ways for making deliveries. The delivery destinations can be designated in any suitable manner to identify its location, such as GPS (global positioning system) coordinates, cellular network, and/or postal address as recognized by the postal service, emergency services (fire, ambulance, etc.), mapping agencies or firms, or courier services, etc.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenberg, Ziv, Yu, Natarajan, Luellen, and Ryan the ability to access environmental context information from a geographical information system, as taught by Yu, because it allows the system to identify the locations of the sender, recipient, and delivery vehicle in order to plan the delivery (see Yu, par. [0110], [0187], [0193]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen, in further view of Polyachenko (US PG Pub. 2018/0255063).

Claim 20
Regarding claim 20, the combination of Rosenberg, Ziv, Yu, Natarajan, and Luellen teaches all the limitations of claim 17. Rosenberg further teaches
The given patient’s contextual data being estimated based on other patient data provided by the patient 
Par. [0053], “In some embodiments, in ranking the identified treatments, the computer 210 may additionally or alternatively use a statistical algorithm to impute information about the patient not that was not provided by the patient based on information that was provided by the patient.”
 However, Rosenberg does not explicitly teach
Estimating an individual’s financial income based on the individual’s occupation
Polyachenko teaches
Estimating an individual’s financial income based on the individual’s occupation
Par. [0037], “In an embodiment, S440 may include estimating the income of the user by, for example, searching for a job title in signatures of outgoing emails and, upon identifying a job title, determining an income for the identified job title. In a further embodiment, determining the income may include querying a database of job titles and associated incomes. The determined income may be an average income for, e.g., people having the identified job title, for people in the same area, a combination thereof, and the like.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenberg, Ziv, Yu, Natarajan, and Luellen the ability to estimate a patient’s financial income based on their occupation, as taught by Polyachenko, because an average measure of the income of other persons with the same job title can provide the system a good indication of the patient’s income, which can be a good measure in determining whether the patient can afford a particular good or service (see Polyachenko, par. [0037]).

Response to Arguments
101 Rejections
Applicant’s arguments and amendments, see Remarks, filed Feb. 3, 2021, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections of the claims have been withdrawn. 

Prior Art Rejections
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GDM/            Examiner, Art Unit 3686                                                                                                                                                                                            
/Victoria P Augustine/            Supervisory Patent Examiner, Art Unit 3686